     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 977-8929
 7
            Facsimile: (415) 744-0134
            E-mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9

10                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
11                                     SACRAMENTO DIVISION
12
     DALE MASSIMO,                                   ) Case No. 2:18-cv-00086-DMC
13
                                                     )
14                  Plaintiff,                       ) STIPULATION & ORDER FOR
                                                     ) EXTENSION OF TIME
15          vs.                                      )
                                                     )
16
     NANCY A. BERRYHILL, Acting                      )
17   Commissioner of Social Security,                )
                                                     )
18                  Defendant.                       )
                                                     )
19
                                                     )
20

21
            IT IS HEREBY STIPULATED, by and between the parties through their respective
22

23
     counsel of record, with the Court’s approval, that Defendant shall have a 35-day extension of time,

24
     from March 29, 2019 to May 3, 2019, to respond to Plaintiff’s Motion for Summary Judgment.
     All other dates in the Court’s Scheduling Order shall be extended accordingly.
25

26
            This is Defendant’s first request for an extension of time. Defendant respectfully submits
     that good cause exists for the requested extension because additional time is needed to review and
27

28
     evaluate the administrative record, to consider the issues raised in Plaintiff’s Motion, to determine



     Stipulation & [Proposed] Order
     2:18-cv-00086-DMC
 1   whether options exist for settlement, prepare Defendant’s response if settlement is not possible,
 2   and to accommodate pre-planned leave and a high number of briefs due in March and April.
 3   Plaintiff does not oppose Defendant’s request for an extension of time.
 4
                                           Respectfully submitted,
 5

 6   Dated: March 25, 2019                 GERRARD LAW OFFICES

 7
                                       By: /s/ Josephine M. Gerrard*
 8
                                           JOSEPHINE M. GERRARD
 9                                         Attorneys for Plaintiff
                                           [*As authorized by e-mail on Mar. 25, 2019]
10

11
     Dated: March 28, 2019                 MCGREGOR W. SCOTT
12                                         United States Attorney
                                           DEBORAH LEE STACHEL
13                                         Regional Chief Counsel, Region IX
14
                                           Social Security Administration

15
                                       By: /s/ Margaret Branick-Abilla                   ___
16
                                          MARGARET BRANICK-ABILLA
17                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
18

19

20
                                      [PROPOSED] ORDER
21

22   Pursuant to stipulation, IT IS SO ORDERED.
23

24   Dated: March 28, 2019
                                                        ____________________________________
25                                                      DENNIS M. COTA
                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28




     Stipulation & [Proposed] Order
     2:18-cv-00086-DMC
